Stephens, J.
1. Where a draft deposited in a bank and credited to the depositor’s account is sent by the bank to another bank for collection, and the latter bank, after collecting the draft and remitting the proceeds to the forwarding bank, notifies the forwarding bank that the draft has not in fact been paid and that the remittance was made by mistake, and claims title to the proceeds remitted, and the forwarding bank thereupon charges the amount against the depositor’s account and refuses to pay the money to the depositor, and where the money is not returned to the remitting bank, the latter bank, by thus claiming title to the money which it in fact collected and which belongs to the depositor, is not guilty of a conversion of the money, and the depositor has no cause of action therefor against the bank to which the draft was sent for collection.
2. ' A bank which receives from a forwarding bank for collection a draft which the drawer deposited with the latter bank for collection is not the agent of the drawer of the draft, and therefore is not responsible to the drawer for any negligence in failing to collect the draft or in not promptly presenting it for collection.
3. In this suit by the drawer of a draft deposited in a bank for collection, against the bank to which the draft had been forwarded for collection, neither count of the petition set out a cause of action, and the court properly sustained the general demurrer.

Judgment affirmed.


Jenkins, P. J., and Button, J., concur.